Exhibit 10.1

THIRD AMENDMENT

TO

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

by

ONCOR ELECTRIC DELIVERY COMPANY LLC,

as Grantor

to and for the benefit of

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Agent

Dated as of November 10, 2011

THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.



--------------------------------------------------------------------------------

THIRD AMENDMENT

TO

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

THIS THIRD AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
(this “Amendment”) is executed to be dated as of November 10, 2011, by ONCOR
ELECTRIC DELIVERY COMPANY LLC, a Delaware limited liability company (“Grantor”),
having an organizational identification number of 4435668 and an office at 1616
Woodall Rodgers Fwy., Dallas, Texas 75202, Attention: Treasurer, to and for the
benefit of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association (as successor to The Bank of New York Mellon, formerly The Bank of
New York), as Collateral Agent and Trustee (“Collateral Agent” and “DOT
Trustee”) under the Deed of Trust (as defined below), whose address is The Bank
of New York Mellon Trust Company, N.A., c/o Corporate Trust Department, 601
Travis, 16th Floor, Houston, Texas 77002.

RECITALS:

A. Grantor executed and delivered that certain Deed of Trust, Security Agreement
and Fixture Filing dated as of May 15, 2008 to the Collateral Agent, which was
filed of record with the Texas Secretary of State pursuant to Chapter 261 of the
Texas Business and Commerce Code on May 15, 2008 under file number 08-0016750724
and which has been amended by (i) that certain First Amendment to Deed of Trust,
Security Agreement and Fixture Filing dated as of March 2, 2009, which was filed
of record with the Texas Secretary of State on March 13, 2009 under file number
09-00072022; and (ii) that certain Second Amendment to Deed of Trust, Security
Agreement and Fixture Filing dated as of September 3, 2010, which was filed of
record with the Texas Secretary of State on September 10, 2010 under file number
10-00262957 (as so amended, the “Deed of Trust”); and, effective as of March 31,
2011, The Bank of New York Mellon (formerly known as The Bank of New York)
resigned as Collateral Agent and DOT Trustee under the Deed of Trust and The
Bank of New York Mellon Trust Company, N.A. was appointed as successor
Collateral Agent and DOT Trustee under the Deed of Trust, pursuant to and in
accordance with Section 17 of the Deed of Trust, as referred to in that certain
Notice of Resignation and Appointment of Collateral Agent dated as of
October 21, 2011, which was filed of record with the Texas Secretary of State on
October 24, 2011 under file number 11-00311146.

B. Pursuant to Section 7.1 of the Deed of Trust, Grantor wishes to amend the
Deed of Trust as hereinafter provided.

C. Grantor has furnished to the Collateral Agent an Officer’s Certificate and an
Opinion of Counsel pursuant to Section 25 of the Deed of Trust.

D. Grantor has duly authorized the execution and delivery of this Amendment and
hereby requests the Collateral Agent to execute and deliver this Amendment.

E. All things necessary to make this Amendment a valid and binding agreement of
the Grantor and an amendment to the Deed of Trust in accordance with its terms
have been done and performed.



--------------------------------------------------------------------------------

AGREEMENT:

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Grantor and Collateral Agent hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment shall have the same
meaning as ascribed to such terms in the Deed of Trust unless defined otherwise
herein.

2. Amendments.

(a) The definition of “Available Bond Credits” in Section 1 of the Deed of Trust
is hereby deleted in its entirety and the following is inserted in lieu thereof:

““Available Bond Credits” as of the Execution Date equals $2,241,394,604.
Thereafter, Available Bond Credits shall be (a) increased by the principal
amount of Obligations (other than Deed of Trust Obligations) paid, retired or
cancelled or for the payment of which money has been deposited with the
applicable Secured Party Representative, and (b) decreased by the principal
amount of Additional Obligations secured pursuant to Section 22.3 hereof.”

(b) Subsection 20.4 of the Deed of Trust is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“20.4 Release of Minor Properties. Notwithstanding the provisions of Sections
20.2 and 20.3, unless an Event of Default shall have occurred and be continuing,
Grantor may obtain the release from the Lien of this Deed of Trust of any part
of the Mortgaged Property, or any interest therein, and Collateral Agent shall
whenever from time to time requested by Grantor in a Grantor Order transmitting
therewith a form of instrument or instruments to effect such release, and
without requiring compliance with any provisions of Sections 20.2 and 20.3,
release from the Lien of this Deed of Trust all the right, title and interest of
Collateral Agent and Secured Parties in and to the same provided that the
aggregate Fair Value of the property to be so released on any date in a given
calendar year, together with all other property theretofore released pursuant to
this Section 20.4 in such calendar year, shall not exceed the greater of (a) Ten
Million Dollars ($10,000,000) and (b) three percent (3%) of the aggregate
principal amount of the Obligations then Outstanding. Prior to the granting of
any such release, there shall be delivered to Collateral Agent (x) an Officer’s
Certificate stating that, to the knowledge of the signer, no Event of Default
has occurred and is continuing and (y) an Expert’s Certificate stating, in the
judgment of the signers, the Fair Value of the property to be released, the
aggregate Fair Value of all other property theretofore released pursuant to this
Section 20.4 in such calendar year and, as to Funded Property, the Cost thereof
(or, if the Fair Value to Grantor of such property at the time the same became
Funded Property was certified to be an amount less than the Cost thereof, then
such Fair Value, as so certified, in lieu

 

2



--------------------------------------------------------------------------------

of Cost), and that, in the judgment of the signers, the release thereof will not
impair the security under this Deed of Trust. On or before December 31st of each
calendar year, Grantor shall deposit with Collateral Agent an amount in cash
equal to the aggregate Cost of the properties constituting Funded Property so
released during such year (or, if the Fair Value to Grantor of any particular
property at the time the same became Funded Property was certified to be an
amount less than the Cost thereof, then such Fair Value, as so certified, in
lieu of Cost); provided, however, that no such deposit shall be required to be
made hereunder to the extent that cash or other consideration shall, as
indicated in an Officer’s Certificate delivered to Collateral Agent, have been
deposited with the trustee or other holder of a Lien prior to the Lien of this
Deed of Trust in accordance with the provisions thereof; and provided, further,
that the amount of cash so required to be deposited may be reduced, at the
election of Grantor, by the items specified in clause (d) in the first paragraph
of Section 20.2 subject to all of the limitations and conditions specified in
such Section, to the same extent as if such property were being released
pursuant to Section 20.2. Any cash deposited with Collateral Agent under this
Section 20.4 may thereafter be withdrawn, used or applied in the manner, to the
extent and for the purposes, and subject to the conditions, provided in
Section 21.”

(c) Subsection (b)(ii)(I) of Section 22.2 of the Deed of Trust is hereby deleted
in its entirety and the following is inserted in lieu thereof:

“(I) stating the amount required to be deducted under clause (a) of the
definition of Property Additions and the amounts elected to be added under
clause (b) of the definition of Property Additions in respect of Funded Property
retired by Grantor;”

(d) Subsection (b)(v) of Section 22.2 of the Deed of Trust is hereby deleted in
its entirety and the following is inserted in lieu thereof:

“(v) an Opinion of Counsel to the effect that: (A) this Deed of Trust
constitutes, or, upon the delivery of, and/or the filing and/or recording in the
proper places and manner of, the instruments of conveyance, assignment or
transfer, if any, specified in said opinion, will constitute, a Lien on all the
Property Additions to be made the basis of securing such Additional Obligations,
subject to no Liens thereon prior to the Lien of this Deed of Trust other than
Permitted Liens; and (B) Grantor has corporate authority to operate such
Property Additions; and”

3. Ratification. Except as expressly set forth herein, this Amendment shall not
alter, amend, modify or otherwise affect the terms, provisions and conditions of
the Deed of Trust, and Grantor hereby ratifies, confirms and agrees that the
Deed of Trust and all liens, security interests, assignments, powers,
indemnities, waivers and other rights created for Collateral Agent’s benefit
thereunder, including, without limitation, the lien created by the Deed of
Trust, as amended by this Amendment, shall continue to secure, in the same
manner, in the same priority and to the same extent set forth therein, the
payment and performance of the Obligations, and all of same are hereby renewed,
extended, carried forward, ratified and confirmed and shall be deemed for all
purposes in full force and effect.

 

3



--------------------------------------------------------------------------------

4. No Waiver. The execution and/or acceptance of this Amendment by Grantor shall
not be deemed or construed as: (a) a novation or an accord and satisfaction of
any of Grantor’s duties, obligations and liabilities contained in the Deed of
Trust, as amended; (b) a waiver, modification, restriction or limitation of any
and all of the Collateral Agent’s rights and benefits arising under the Deed of
Trust by operation of law, or otherwise, to demand full, complete and strict
performance of the duties, obligations and liabilities contained in the Deed of
Trust, as amended; or (c) an obligation of the Collateral Agent to grant Grantor
any future or further modification, renewal, extension and/or amendment to the
Deed of Trust, as amended hereby.

5. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts with the same effect as if
the signature thereto and hereto were upon the same instrument, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

6. Severability. In the event any one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.

7. Entire Agreement. This Amendment represents the entire agreement of the
parties with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

8. Further Amendment. Neither this Amendment nor any terms hereof may be
amended, supplemented or modified except by a written instrument executed by the
parties in accordance with the terms and conditions of the Deed of Trust. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

9. Authority. Grantor and the representative thereof executing this Amendment on
its behalf, each represents that such representative has full power, authority
and legal right to execute and deliver this Amendment and that the same
constitutes a valid and binding obligation of Grantor.

10. Collateral Agent. The Collateral Agent shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this
Amendment or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Grantor.

11. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas, except that
Grantor expressly acknowledges that all of the rights, benefits, privileges,
immunities and obligations of the Collateral Agent under this Amendment shall be
governed by and construed in accordance with the laws of the State of New York.

 

4



--------------------------------------------------------------------------------

This Amendment has been duly executed by Grantor as of the date first above
written and is intended to be effective as of such date.

 

ONCOR ELECTRIC DELIVERY

COMPANY LLC, a Delaware limited liability

company

By:   /s/ John M. Casey  

John M. Casey

Vice President – Treasurer

 

STATE OF TEXAS    §    §

COUNTY OF DALLAS

   §

This instrument was acknowledged before me this 10th day of November 2011, by
John M. Casey, Vice President – Treasurer of ONCOR ELECTRIC DELIVERY COMPANY
LLC, a Delaware limited liability company, on behalf of said limited liability
company.

 

/s/ Tonya Leigh Hunt Notary Public in and for the State of Texas



--------------------------------------------------------------------------------

This Amendment has been duly executed by Collateral Agent as of the date first
above written and is intended to be effective as of such date.

 

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., a national

banking association, as Collateral Agent

By:   /s/ Julie Hoffman-Ramos   Julie Hoffman-Ramos, Vice President

 

STATE OF TEXAS    §    §

COUNTY OF HARRIS

   §

This instrument was acknowledged before me this 10th day of November 2011, by
Julie Hoffman-Ramos, a Vice President of THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association, on behalf of said national
banking association.

 

/s/ Gloria I. Acuzena Notary Public in and for the State of Texas